Title: From George Washington to John Hancock, 22 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Middle Brook22d June 1777 11 OClock P.M.

I have the honor and pleasure to inform you that the Enemy evacuated Brunswic this morning and retired to Amboy, burning many Houses as they went along. Some of them from the appearance of the Flames were considerable Buildings.
From several pieces of information and from a variety of Circumstances it was evident that a move was in agitation, and it was the general Opinion that it was intended this morning. I therefore detatched three Brigades under the command of Majr Genl Green to fall upon their Rear, and kept the main Body of the Army paraded upon the Heights to support them if there should be occasion. A party of Colo. Morgans Regt of light Infantry attacked and drove the Hessian Picket

about Sunrise, and upon the appearance of Genl Waynes Brigade and Morgans Regt (who got first to the ground) opposite Brunswic, the Enemy immediately crossed the Bridge to the East side of the River and threw themselves into Redoubts which they had before constructed. Our Troops advanced briskly upon them, upon which they quitted the Redoubts without making an opposition and retired by the Amboy Road. As all our Troops, from the difference of their Stations in Camp, had not come up when the Enemy began to move off, it was impossible to check them, as their Numbers were far greater than we had any Reason to expect, being, as we were informed Afterwards, between four and five thousand Men. Our people prusued them as far as Piscataway, but finding it impossible to overtake them, and fearing they might be led on too far from the main Body, they returned to Brunswic. By information of the inhabitants, Genl Howe, Lord Cornwallis and Genl Grant were in the Town when the Alarm was first given, but they quitted it very soon after.
In the pursuit, Colo. Morgans Rifle Men exchanged several sharp Fires with the Enemy, which it is imagined did them considerable execution. I am in hopes that they afterwards fell in with Genl Maxwell who was detatched last Night with a strong Party to lay between Brunswic and Amboy to interrupt any Convoys or Parties that might be passing. But I have yet heard nothing from him.
Genl Green desires me to make mention of the Conduct & Bravery of Genl Wayne and Colo. Morgan and of their Officers and Men upon this occasion, as they constantly advanced upon an Enemy far superior to them in numbers and well secured behind strong Redoubts.
Genl Sullivan advanced from Rocky Hill to Brunswic with his division, but as he did not receive his order of march till very late at Night, he did not arrive till the Enemy had been gone some time.
I have sent down Lord Stirlings Division to reinforce Genl Maxwell, and in the morning I shall move the main Body of the Army to some secure post nearer Amboy, from whence we can with more ease annoy the Enemy than from this distance. I am inclined to think they mean to cross to Staten Island, if they do, we may perhaps find an Opportunity of making a stroke upon their Rear. At any Rate we shall have a chance of obliging them to make a total evacuation of the State of Jersey. I have the Honor to be Sir Yr most obt Servt.
His Excellency having been on Horseback from 3 OClock in the Morning and much fatigued, rather than disturb his Rest, I take the Liberty to close the Letter without his Name. I am Sir with the greatest Respect Yr most obt

Tench Tilghman

